981 So. 2d 1271 (2008)
George LYONS, Petitioner,
v.
JACKSON CORRECTIONAL INSTITUTION, Property Sergeant S. Peterson, and Officer Jessica Valverde, Respondents.
No. 1D08-0519.
District Court of Appeal of Florida, First District.
May 21, 2008.
George Lyons, pro se, Petitioner.
Bill McCollum, Attorney General, and Lance Eric Neff, Assistant Attorney General, Tallahassee, for Respondents.
PER CURIAM.
Petitioner seeks a writ of mandamus on the grounds that the Jackson County Circuit Court Clerk required him to pay an administrative fee and complete an application for a determination of civil indigency status before processing his tort complaint. Respondents properly concede error on the basis of this court's opinion in Musmacher v. McDonough, 969 So. 2d 1101 (Fla. 1st DCA 2007). In Musmacher, we held that the tendering of any filing fee is not a precondition to filing a complaint in that the circuit court clerk has a ministerial duty to accept a complaint for filing. Accordingly, we grant the petition for writ of mandamus. As we are confident that the lower tribunal clerk will process petitioner's complaint in an expeditious manner in accordance with this opinion, we withhold issuance of the writ.
BROWNING, C.J., ALLEN and WOLF, JJ., concur.